PER CURIAM.
Plaintiff has appealed from a decree denying her a divorce.
*270The parties were married in 1921. At the time of the trial, in February, 1953, Mrs. Corey was 74 years of age and her husband 75. There were no children of the marriage. Plaintiff’s suit was based upon alleged cruel and inhuman treatment, most of which is claimed to have persisted during the better part of their married life. It is doubtful whether the conduct of her husband to which she testified constituted grounds of divorce, save in one particular. This was an alleged assault upon her, but the defendant testified that she was the aggressor and that he merely defended himself, and, since the judge denied the plaintiff a decree, it may be assumed that on this issue he found against her. This court should not disturb that finding.
Much of plaintiff’s direct testimony was devoted to complaints about her husband’s alleged selfishness in regard to money matters. In that connection she testified that he would take vacations leaving her at home. Cross-examination developed that these charges were in part grossly exaggerated and in part without foundation. The defendant was as generous as his means would permit, and when Mrs. Corey did not accompany him on vacation trips it appeared that it was because she preferred to stay at home.
At the conclusion of the testimony the judge in a brief oral opinion stated: “The court considers it not a proper case for a divorce, considering their ages and the length of time they have been married.” With that appraisal of the case we agree, and the decree will therefore be affirmed.